El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
En la demanda que motiva esta apelación se alegó que el demandado valiéndose de falsas y fraudulentas simula-ciones por mediación de su mandatario, Sr. Rafael Hernán-dez, convino con el abogado de la demandante en pagar a la misma la suma de $200 en consideración a que desistiese de un pleito que seguía en la Corte de Distrito de Ponce bajo el número 11702 sobre nulidad y otros extremos contra el aquí demandado.” Alega después que con tal motivo desistió de dicho pleito y que el demandado por conducto de su mandatario manifestó que no podía pagar inmediata-mente y que había recibido un telegrama de su mandante de que estaría en Ponce en cierta fecha, pero no solamente no llegó en la fecha indicada sino que telegrafió nuevamente que no estaba dispuesto a pagar los $200 hasta que no ven-diera la casa objeto del anterior litigio y que además le bus-casen un comprador para la casa. También alegó que el demandado no ha pagado dicha cantidad.
En una segunda causa de acción se reproducen las ante-riores alegaciones y se expone además que la demandante tenía concertados varios proyectos los que no ha podido rea-lizar debido a las falsas y fraudulentas manifestaciones del demandado, por conducto de su mandatario, engañando a *217la demandante y a sn abogado y ocasionándole profundo su-frimiento moral y postración nerviosa, bailándose la deman-dante por tal motivo recogida en cama como consecnencia de tales actos ilegales del demandado; y qne por las falsas y fraudulentas manifestaciones del demandado la deman-dante ba sufrido daños y perjuicios que estima en la suma de $1,000. Con esas alegaciones pidió sentencia a su favor por $200 e indemnización por $1,000.
La sentencia dictada en este pleito declaró con lugar la demanda solamente en cuanto a la primera causa de acción y condenó al demandado a pagar los $200 reclamados y las costas, contra cuyo fallo interpuso el demandado este re-curso de apelación.
El demandado alegó en la corte inferior que la segunda causa de acción no aduce becbos suficientes para la recla-mación que bace y que por esto la corte de distrito no tiene jurisdicción en el caso para conocer de la primera causa de acción por tratarse en ella de una cuantía de $200, siendo éste el primer motivo de su recurso de apelación.
De los becbos alegados en la demanda puede verse que la primera y principal causa de acción se funda en que el demandado valiéndose de falsas y fraudulentas simulaciones convino en pagar a la demandante $200 si ella desistía de otro pleito, como lo bizo, sin que la alegación que se bace de dolo exponga los becbos ocurridos para que el tribunal pueda llegar a la conclusión de que existió; pero de todos modos importa poco en este caso si existió dolo o nó para el convenio alegado ya que la demandante acepta el convenio al exigir el cumplimiento del mismo, que se dice ser consecuencia de él. Por consiguiente la demandante no tiene acción para la segunda causa alegada pues exigiendo el pago de los $200 convenidos no puede reclamar otra indemnización por el incumplimiento del contrato que los intereses legales de esa cantidad de acuerdo con el artículo 1075 del Código Civil, preceptivo de que si la obligación consistiere en el pago de una cantidad de dinero y el deudor *218incurriere en mora, la indemnización de daños y perjui-cios, no habiendo pacto en contrario, consistirá en el pago de los intereses convenidos, y a falta de convenio, en el interés legal, pues por no haber alegación suficiente de dolo ni fundarse en él la reclamación de pago, según hemos dicho, no tiene aplicación el artículo 1074 del mismo texto legal declarativo de que en caso de dolo el deudor responderá de todos los daños y perjuicios que conocidamente se deriven de la falta de cumplimiento de su obligación. Por otra parte, la alegación de la segunda causa de acción de que la demandante no ha podido verificar varios proyectos que te-nía y que ha sufrido profundo sufrimiento moral y postra-ción nerviosa a tal punto que ha tenido que recluirse en cama como consecuencia de las falsas y fraudulentas simu-laciones del demandado, que son anteriores al convenio cuyo cumplimiento se exige, son daños tan remotos y fortuitos que no podría fundarse en ellos una sentencia condenatoria, por lo que la segunda causa de acción no expone hechos su-ficientes para ella.
Sentado lo que precede y teniendo que ser descartada de la demanda esa segunda causa de acción por el motivo expuesto, queda sólo en pie la primera causa de acción para el pago de $200 y sus intereses sobré la cual no tenía jurisdicción la corte de distrito por no llegar la reclamación a $500, hasta cuya cantidad corresponde conocer a las cortes municipales según la sección 4 de la Ley de marzo de 1904 (Comp: see. 1148) para reorganizar el sistema judicial. Hernández Mena v. Blanco, 22 D.P.R. 773, González v. Rosado, 23 D.P.R. 1, y Delgado v. Trujillo, 24 D.P.R. 484.
En vista de lo expuesto debe revocarse la sentencia ape-lada y dictarse otra declarando que la segunda causa de ac-ción no contiene hechos suficientes para ella y que en cuanto a la primera causa de acción la Corte de Distrito de Ponce carecía de jurisdicción para conocer de la misma, sin especial condena de costas.